United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
In the Matter of L.H.
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY,
Capitol Heights, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen J. Dunn, Esq.
Office of Solicitor, for the Director

Docket No. 09-777
Issued: June 28, 2010

Case Submitted on the Record

DECISION AND ORDER
Re: Attorney’s Fee
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2009 the claimant’s attorney filed a timely appeal of an October 30, 2008
attorney’s fee decision of the Office of Workers’ Compensation Programs. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office abused its discretion in approving an attorney’s fee in the
amount of $2,500.00 for services rendered from March 7 to November 14, 2007.
The claimant’s attorney appeals the approved fee contending that the Office improperly
reduced his fee application from $6,842.29 to $2,500.00. He contends that the basis of its
decision, that the claimant was satisfied with an April 23, 2008 Office schedule award decision,
was erroneous. Counsel further contends that the Office failed to investigate the appropriateness
of the requested fee and to determine whether the fee should have been approved based on his
hourly rate, number of hours worked, the specific work performed and the total amount charged
to appellant. He also contended that it failed to determine whether the requested fee was

customary for his area and the type of claim involved in this case. Lastly, counsel contends that
the Office’s decision was issued by a claims examiner rather than a senior claims examiner.
FACTUAL HISTORY
On May 5, 2008 Stephen J. Dunn, Esquire, requested approval of an attorney’s fee in the
amount of $6,842.29 for 16.9 hours of legal services performed from March 5 to
November 14, 2007. As part of his request, he submitted an itemized statement identifying the
services he performed on the claimant’s behalf during the stated period.1 Mr. Dunn billed his
services at $425.00 per hour for a total amount of $7,182.50, but indicated that he was only
requesting approval of a fee of $6,842.29. An undated attorney fee approval form signed by the
claimant revealed that he had reviewed Mr. Dunn’s fee for services rendered in representing him
before an Office hearing representative. He approved a fee of only $2,500.00. The claimant
stated that Mr. Dunn’s service was invaluable to him and that the requested fee was reasonable.
By decision dated June 3, 2008, the Office approved an attorney’s fee in the amount of
$6,842.29. In a June 10, 2008 decision, it advised Mr. Dunn that this decision superseded the
June 3, 2008 decision. It explained that, as the claimant had acquiesced to a fee of $2,500.00, it
was reducing the requested $6,842.29 to $2,500.00 based on his agreement to pay $2,500.00.
The Office attached a copy of the claimant’s signed statement.
In a June 17, 2008 letter, Mr. Dunn requested that the Office approve his attorney’s fee
petition for $6,842.29. He stated that the claimant had not responded to his attempts to obtain
approval of the requested fee.
By letter dated June 23, 2008, the Office advised the claimant of Mr. Dunn’s request for
approval of the $6,842.29 attorney’s fee and that it had also received the claimant’s approval of a
$2,500.00 attorney’s fee. It requested that he provide comments on the reasonableness and
appropriateness of the remaining balance of $4,342.29. The Office added that, if it did not
receive a reply by July 23, 2008, it would approve a fee it deemed fair and reasonable.
In a July 6, 2008 letter, the claimant stated that Mr. Dunn had been released from his case
effective April 29, 2008. When he hired Mr. Dunn to represent him at a schedule award hearing,
he stated that his fee was $2,500.00. Counsel requested prepayment of the $2,500.00 fee in full
along with a $750.00 fee for reexamination by a physician. The money was to be held in an
escrow account to cover all expenses incurred. The claimant prepaid the requested fees.
Following the Office’s schedule award decision, Mr. Dunn requested that the claimant pay an
additional amount of $450.00 within 30 days to cover the cost of a medical examination if he
wished to appeal the decision. The claimant decided not to appeal the decision and did not
respond to Mr. Dunn’s letter. Subsequently, Mr. Dunn sent him a detailed bill for $4,342.29 and
characterized his $2,500.00 payment as a retainer. The claimant disputed this payment because
he had not agreed to pay any additional fees.
1

By letter dated June 3, 2004, the Office accepted that the claimant, then a 48-year-old lead automotive
technician, sustained a rotator cuff tear of the right shoulder. In a February 23, 2007 decision, it granted a schedule
award for six percent impairment of the right shoulder. By decision dated September 26, 2007, an Office hearing
representative set aside the February 23, 2007 decision and remanded the case for further development. On remand,
the Office, in an April 23, 2008 decision, granted a schedule award for an additional 11 percent impairment of the
right shoulder.

2

In letters dated August 25 and October 8, 2008, Mr. Dunn requested approval of the
remaining balance of his $6,842.29 attorney fee in the amount of $4,342.29.
By decision dated October 30, 2008, the Office approved an attorney’s fee in the amount
of $2,500.00 for legal services performed by Mr. Dunn from March 7 to November 14, 2007. It
reduced the requested attorney’s fee of $6,842.29 because it found that the claimant was satisfied
with the schedule award decision and chose not to appeal it.
LEGAL PRECEDENT
It is not the Board’s function to determine the fee for representative services performed
before the Office. That is a function within the discretion of the Office based on the criteria set
forth in Title 20 of the Code of Federal Regulations and mandated by Board decisions. The
Board’s sole function is to determine whether the action by the Office constituted an abuse of
discretion.2 An abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts.3
Section 10.703(a)(1)(ii) of the Office’s implementing regulations provide in pertinent
part that a representative must submit a fee application which includes a statement of agreement
or disagreement with the amount charged, signed by the claimant.4 When a fee application has
been disputed, the Office is required to provide the claimant with a copy of the fee application
and request the submission of further information in support of any objection.5 After the
claimant has been afforded a reasonable time to respond to the request, the Office will then
proceed to review the fee application.6 Pursuant to section 10.703(c), when a fee is in dispute,
the Office will determine whether the amount of the fee is substantially in excess of the value of
services received by looking at the following factors: (1) usefulness of the representative’s
services; (2) the nature and complexity of the claim; (3) the actual time spent on development of
the claim; and (4) customary local charges for similar services.7
ANALYSIS
The Board finds that this case is not in posture for decision regarding the Office’s
reduction of the requested attorney’s fee to $2,500.00. In order to resolve the issue presented in
this case, the Office must obtain all available evidence concerning the original agreement
between the attorney and the claimant on his obligation to pay legal fees in excess of $2,500.00.
The attorney is not required to provide uncompensated legal service. The claimant is not
2

Alvin T. Groner, Jr., 47 ECAB 588 (1996); Edward Snider, 39 ECAB 1268 (1988); Azalee L. McCoy, 39 ECAB
786 (1988).
3

V.T., 58 ECAB 133 (2006).

4

20 C.F.R. § 10.703(a)(1)(ii).

5

See Gerald A. Carr, 55 ECAB 225 (2004).

6

Id.

7

20 C.F.R. § 10.703(c).

3

required to pay for legal services he did not request. The claimant asserts that his obligation was
capped at $2,500.00. The attorney asserts that the claimant obligated himself to pay fees above
that amount at a specified hourly rate. Both the attorney and claimant offer only contradictory,
after the fact, statements concerning whether an obligation existed for the claimant to pay in
excess of $2,500.00. The record does not contain a written retainer or fee agreement or a written
statement of the legal services to be provided. It does not contain any correspondence or billing
statements from the attorney to the claimant concerning services performed and costs accrued.
The Office should obtain whatever contemporaneous evidence exists from the claimant and the
attorney as a necessary first step in the fee evaluation process noted in the following paragraph.
The Office considered the claimant’s objection to the $6,842.29 fee as he alleged that he
only agreed to pay $2,500.00, but the Office did not follow the procedures set forth in section
10.703(c) to determine whether the requested fee was substantially in excess of the value of
services he received. The Board has held that absent the claimant’s written agreement to the fee,
the regulations do not authorize the Office to approve a fee application without first determining
whether the fee is substantially in excess of the value of services received.8 There is no
indication in the record that the Office determined the usefulness of Mr. Dunn’s legal services,
the nature and complexity of the claim, the actual time Mr. Dunn spent on development of the
claim and the customary local charges for similar services.9
In light of the foregoing, the Board finds that the case must be remanded to the Office to
consider the attorney’s fee application according to the applicable regulatory procedures.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether the Office
abused its discretion in reducing the attorney’s fee to $2,500.00 for services rendered from
March 7 to November 14, 2007.

8

See Gerald A. Carr, supra note 5.

9

20 C.F.R. § 10.703(c).

4

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: June 28, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

